Citation Nr: 1735250	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his wife testified via live videoconference before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1. The Veteran is currently service-connected for disabilities of the right (major) hand consisting of the amputation of the long, ring, and small fingers and arthritis of the index finger and thumb, rated 50 percent; diabetes mellitus, type II, rated 20 percent; arthritis of the left (minor) hand, rated 10 percent; and a scar on the left (minor) hand, associated with arthritis of the hand, rated 10 percent.

2. The competent evidence reasonably establishes that the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.16, 4.25 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

II. TDIU

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining a substantially gainful occupation, entitling him to TDIU.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether a veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the evidence of record supports granting the Veteran's claim of entitlement to TDIU. A review of the record shows that the Veteran currently meets the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).  Service connection is in effect for disabilities of the right (major) hand, evaluated as 50 percent disabling; diabetes, evaluated as 20 percent disabling; arthritis of the left (minor) hand, evaluated as 10 percent disabling; and a scar on the left (minor) hand, evaluated as 10 percent disabling.  The Veteran's combined disability rating (after accounting for the bilateral factor, due to disabilities of both hands) for compensation is 70 percent effective January 22, 2010.  See 38 C.F.R. § 4.25 (2016).

The May 2010 VA examination reported that the Veteran had functional deficits in his right hand pertaining to dexterity in grasping objects.  At the time of this examination, the Veteran was recovering from surgery on his left hand and had functional deficits in the use of his left hand as well.  The May 2010 VA examination indicated that the Veteran's diabetes resulted in "a mild impact on his occupation as a farmer."  The Veteran reported excess fatigue due to his diabetes which occasionally required him to stop his work.

A February 2016 VA examination found that the Veteran "has functional limitations regarding his right hand and is unable to perform fine manipulations or actions requiring all fingers of the hand."  It was the examiner's opinion that the Veteran "has minimal functional limitations regarding his left hand attributed to osteoarthritis and pain with flare-ups."  The examiner also opined that the Veteran's diabetes did not result in functional limitations, and that, considering the Veteran's diabetes, the Veteran remained able to engage in sedentary or physical labor.

The Veteran's private physician provided an opinion in May 2017, which explained that the condition of the Veteran's hands would have rendered him significantly disabled and unable to maintain substantially gainful employment similar to the type of employment that the Veteran had previously engaged in beginning in 2009 or 2010.

The record reflects that the Veteran worked for one company from 1976 to 2005.  At the June 2017 videoconference hearing, the Veteran explained that this company was his family's business in which he did not have an ownership stake at the time of the hearing.  He testified that given the condition of his hands, he did not believe that it would have been possible for him to have this type of employment except for the family connection that he had to this business.  In statement received in November 2010, the Veteran's former employer also reported that the Veteran last worked for their company in February 2005, and it was their understanding that the Veteran's hands had become too compromised to continue to work as a bricklayer.  This frustrated the Veteran, to the point where he engaged in a heated conversation with another employee and walked out.  The Veteran did not return and the employer reported that the Veteran later advised him that he had sought therapy to help deal with this frustration.

The employer's understanding that the Veteran's hands had become too compromised to continue working as a brick layer is consistent with the additional evidence of record.  In the Veteran's claim, the Veteran explained that his hands had become too "debilitated" to continue to work as a brick layer, a contention he repeated in his notice of disagreement.

Regarding the Veteran's farming activities, the Veteran's VA treatment notes and examinations between 2005 and 2015 mention that the Veteran performs some farming activities on the large property that constitutes his residence.  During the June 2017 videoconference hearing, the Veteran explained that his participation in the farming activity is relatively minimal, and most of the actual work is performed by the Veteran's grown children.  This is consistent with a statement the Veteran made in a March 2010 VA examination.  The Veteran's testimony also clarified that he derives little to no income from the farming activity after accounting for taxes.

The Board finds that the evidence of record establishes that the Veteran's service-connected conditions are of a type and severity that would render the average person unable to obtain or maintain substantially gainful employment.  In this regard, the Board finds it significant that the Veteran's private physician opined that the condition of the Veteran's hands was so disabling that he would be unable to obtain or maintain substantially gainful employment of the type that he had previously held.  Considering that the Veteran worked in one field, and only this field, continuously for nearly 30 years, the transition to obtaining substantially gainful employment in an entirely different field would likely be difficult.  The Board also notes that the condition of the Veteran's hands was apparently severe enough that the Veteran's employer understood that to be the reason that the Veteran had to abruptly leave his position, even without the Veteran advising the employer of the same.  This evidence, combined with the Veteran's testimony, and the evidence from VA examinations documenting significant functional deficits in the Veteran's right hand, the Board is satisfied that the criteria for a TDIU are met.  38 C.F.R. § 4.16(a).


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


